DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on November 25, 2021 has been received. Claims 1-6 are currently pending.
Response to Arguments
Applicant's arguments with respect to the amended have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments.
Furthermore, Applicant argues that Miller fails to disclose a brassiere that includes the prosthetic breast as part of the brassiere (see page 5 of Applicant’s Remarks filed on November 25, 2021).
The Examiner respectfully disagrees. Miller clearly discloses wherein the brassiere is used in conjunction with a prosthetic breast (21, see Fig. 1 and column 5, lines 10-34, and page 5 of the Non-Final Office Action). Furthermore, the prosthetic breast (21) is configured to be placed within a pocket (60) of the brassiere, such that it forms part of the brassiere itself when in use. See column 6, lines 30-53: “Each pocket 60 receives a prosthesis 21, such as the prosthesis shown in Figs. 2, 4, and 5.” The Examiner respectfully notes that it is unclear what Applicant means when Applicant states that “the brassier[e] described [by Miller] does not include the prosthetic breast as part of the brassiere.” Miller discloses all of the structure recited in claim 1, including the prosthetic breast, and therefore discloses the brassiere including the prosthetic breast, inasmuch as claimed. Claim 1 as currently presented does not appear to structurally define over Miller’s disclosure in any way.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US Patent No. 4,369,792).
Regarding claim 1, Miller discloses an asymmetric brassiere (20, which is asymmetric at least inasmuch as it can include a prosthetic breast on a single right or left side, see Fig. 1 and column 5, lines 10-34) which is intended for use with a prosthetic breast (21) associated with a user (see Fig. 1 and column 5, lines 10-34), the brassiere comprising a front closure (along opposing central edges of 23) with a fastener (40, see Fig. 6 and column 5, lines 25-34 and column 5, line 64 – column 6, line 11), a prosthetic cup (60) for the prosthetic breast (see Figs. 1, 3, 6, and 7 and column 6, lines 30-52), and the prosthetic breast coupled to the prosthetic cup (see Figs. 1-7 and at least column 6, lines 30-52).



Regarding claim 4, Miller further discloses an asymmetric brassiere that is capable of being used wherein the user may snap open the fastener (40) and put on the asymmetric brassiere, position the prosthetic breast (21) comfortably within the prosthetic cup (60), and close the fastener (see Figs. 1, 3, 6, and 7, column 5, lines 25-33, column 5, line 54 – column 6, line 11, and column 6, lines 30-52). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	Regarding claim 5, Miller further discloses wherein the asymmetric brassiere (20) is manufactured from flexible, durable materials which are easily cleaned, wherein the flexible, durable materials comprise at least one of a cotton fabric or a cotton/polyester blend (see column 5, lines 25-34 and 54-52 and column 6, lines 30-36, note that Miller discloses wherein the brassiere is at least partially manufactured from, and therefore includes, a cotton fabric, which is flexible, durable, and capable of being easily cleaned, inasmuch as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 1 above, in view of Hardy (US Patent No. 5,882,242).
Regarding claim 2, Miller discloses the limitations of claim 1, as discussed above, and further discloses wherein the prosthetic cup (60) is manufactured from a fabric which cups under the prosthetic breast (see Figs. 1, 3, 6, and 7 and column 6, lines 30-52) but fails to disclose wherein the fabric is a conductive fabric. Instead, Miller disclose a cotton fabric (see column 6, lines 30-52).
However, Hardy teaches a brassiere (10) fabricated entirely of a conductive material comprising cotton interwoven with stainless steel fibers (column 3, line 16 – column 4, line 6), 
Therefore, based on Hardy’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Miller’s cotton fabric to be a conductive cotton fabric comprising cotton interwoven with stainless steel fibers, as doing so would protect the wearer from electromagnetic radiation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 1 above, in view of Ravoiu et al. (herein Ravoiu)(US PG Pub 2006/0166600).
Regarding claim 6, Miller discloses the limitations of claim 1, as discussed above, but fails to further disclose wherein the fastener is manufactured from a rigid, durable material, wherein the rigid, durable material comprises at least one of steel, plastic, and aluminum alloy. Miller discloses wherein the fastener (40) may comprise hook and eye fasteners, snaps, or a zipper (see column 5, lines 25-34) but is silent as to the exact material forming the fastener.
However, Ravoiu teaches wherein it is known in the art to make hook and eye type fasteners from metal or plastic materials (see paragraph 0057). It is further noted that traditional fasteners such as metal or plastic hook and eye type fasteners are inexpensive and easy to source.
Therefore, based on Ravoiu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Miller’s hook and eye fasteners to specifically be manufactured from a rigid, durable material, wherein the rigid, durable material comprises at least one of steel, plastic, and aluminum alloy; as it is known in the art to make hook and eye type fasteners from metal or plastic materials, and 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732